DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments with respect to claims 7-8 and 11-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-8 and 11-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oliveira et al. (US20060184790) (hereinafter Mitchell) in view of Ando et al. (US20010014058) (hereinafter Ando).

Regarding claim 7, Oliveira discloses a method of processing MPEG data for media transport performed by one or more processor, the method comprising: 
identifying timed media data and non-time media data [Figs. 1-14, 0025-0058, 0180; MPEG transmission including access units that included timed and untimed (based on entropy scheme) packets of data].
generating at least one media processing unit (MPU) related to media transport asset based on the timed media data and non-time media data [Figs. 1-14, 0025-0058, 0180; identifying and performing coding process on MPEG data based on entropy coding scheme (generating an entropy coder/compressor for each class of data, in this scheme unknown data is then classified by feeding the uncompressed data to each compressor and seeing which compressor yields the highest compression, selecting data based on variables other than FIFO, or time based schemes) and preparing for display].
wherein the MPU includes a plurality of Access Unit (AU) derived from the timed media data or non-timed media data [Figs. 1-14, 0025-0058, 0180; MPEG transmission including access units that included timed and untimed (based on entropy scheme) packets of data].

Ando discloses wherein a packet for the MPU includes information related to a RAP (random access point) flag and a MPU sequence number [Figs. 1, 4-13, 16, 0089-0093, 0142 0269-0283, 0478-0479, 0573; media packet information includes random access unit data flag and stream pack sequence relating to transport packet information].
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Oliveira with the teachings of Ando as stated above.  By incorporating the specific sequence data and random access data unit of Ando into the media stream transport system of Oliveira, a time efficient media transport packet ca[able of modifying data in real time is achieved (see Ando 0011-0013).
Regarding claim 8, Oliveira discloses wherein the MPU is provided in an encapsulated and packetized data format data [Figs. 1-14, 0025-0040; media data formatted and packetized for transmission].
Regarding claim 11, Oliveira discloses further comprising: determining an initialization flag indicating whether the at least one access unit comprises all of data required for initialization of a decoding process, in the at least one MPU [Figs. 1-14, 0025-0058; media data packets with a variety of flags and data included in header information for coding process].
inserting the initialization flag into a header of the at least one MPU [Figs. 1-14, 0025-0058; media data packets with a variety of flags and data included in header information for coding process].
Regarding claim 12, Oliveira discloses wherein the determining comprises setting the initialization flag to "1" when the at least one access unit comprises all of the data required for [Figs. 1-14, 0025-0058; media data packets with a variety of flags and data included in header information for coding process].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALHA M NAWAZ whose telephone number is (571)270-5439.  The examiner can normally be reached on Flex, M-R 6:30am-3:30pm; F 8:30am-12:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe G Ustaris can be reached on 571-272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TALHA M NAWAZ/Primary Examiner, Art Unit 2483